       Case 3:19-cv-00061-SK Document 10-1 Filed 04/19/19 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                         NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                             Case: No. 3:19-CV-00061-SK
11                       Plaintiff,
12
       v.                                         [proposed] ORDER GRANTING
13                                                JOINT STIPULATION TO
       San Carlos Inn, a California               EXTEND SITE INSPECTION
14                                                DEADLINE
       Limited Partnership; and Does 1-10,
15
16                    Defendants.

17
18   GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:
19
20          1. The deadline to hold a joint site inspection of the premises shall be
               extended to and include May 13, 2019.
21
            2. All other dates that are calculated based on the inspection date will
22
               be adjusted accordingly.
23
24   IT IS SO ORDERED.
25
     Dated: ___________                 _____________________________________________
26
                                        HONORABLE SALLIE KIM
27                                      UNITED STATES MAGISTRATE JUDGE
28



                                              1

     ORDER Granting Joint Stipulation                       Case No. 3:19-CV-00061-SK
